

114 S447 IS: Jury Access for Capable Citizens and Equality in Service Selection Act of 2015
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 447IN THE SENATE OF THE UNITED STATESFebruary 11, 2015Mrs. Shaheen (for herself, Ms. Collins, Mr. Whitehouse, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to prohibit the exclusion of individuals from service on a
			 Federal jury on account of sexual orientation or gender identity.
	
 1.Short titleThis Act may be cited as the Jury Access for Capable Citizens and Equality in Service Selection Act of 2015 or the Jury ACCESS Act.
		2.Exclusion from
			 Federal juries on account of sexual orientation or gender identity
 prohibitedSection 1862 of title 28, United States Code, is amended by inserting sexual orientation, gender identity, after sex,.